Citation Nr: 0110290	
Decision Date: 04/09/01    Archive Date: 04/17/01	

DOCKET NO.  95-42 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a panic disorder 
(major depressive disorder).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from January 1981 to January 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The Board remanded the appeal in December 1997.


REMAND

Subsequent to the Board's December 1997 remand additional 
attempts have been made to obtain VA and private treatment 
records, as well as further attempt to obtain additional 
service medical records.  Each of these attempts resulted in 
responses indicating that no further VA, service medical 
records, or private treatment records were available.  

The June 1996 RO decision reflects that the veteran's claims 
of entitlement to service connection for a low back 
disability and a panic disorder (major depressive disorder) 
were denied on the basis that they are not well grounded.  
The statement of the case and a supplemental statement of the 
case, issued in July 2000, also reflect that the claims have 
been denied on the basis that they are not well grounded.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Although the RO, in a February 2001 letter, notified 
the veteran that her appeal had been reviewed under the VCAA 
and her appeal met the requirements of this new law, the 
record reflects that the appellant was afforded VA 
examinations in March 1996.  The reports of these 
examinations do not indicate that the veteran's claims file 
was available for review to the examiners and the record 
indicates that the veteran's service medical records were not 
received until April 1996, after the examinations had been 
accomplished.  Therefore, the examiners did not have the 
opportunity to review the veteran's complete medical history.  

In light of the above, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The veteran should be afforded a VA 
orthopedic examination by a board 
certified specialist, if available, to 
determine the existence and etiology of 
any currently manifested low back 
disability.  The claims folder must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  All 
necessary tests and studies should be 
completed and all findings reported in 
detail.  The examiner is requested to 
offer an opinion as to whether the 
veteran currently has any disability of 
the low back.  If a low back disability 
is identified, the examiner is requested 
to offer an opinion as to the etiology of 
that disability, including whether it is 
at least as likely as not that it existed 
during the veteran's active service or is 
related to the veteran's active service 
from January 1981 to January 1988.  A 
complete rationale for all opinions 
offered should be provided.  

3.  The veteran should be afforded a VA 
psychiatric examination by a board 
certified specialist, if available, to 
determine the existence and etiology of 
any currently manifested panic disorder 
(major depressive disorder).  The claims 
folder must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  All necessary tests 
and studies should be completed and all 
findings reported in detail.  The 
examiner is requested to offer an opinion 
as to whether the veteran currently has a 
panic disorder or major depressive 
disorder.  If a panic disorder or major 
depressive disorder is identified, the 
examiner is requested to offer an opinion 
as to the etiology of either disorder, 
including whether it is as least as 
likely as not that either existed during 
the veteran's active service or is 
related to the veteran's active service.  
A complete rationale for all opinions 
offered should be provided.  

4.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should adjudicate the issues 
on appeal.  

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until she is otherwise 
notified.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


